EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Bandy on 2 March 2021.
The application has been amended as follows: 
Please cancel claims 72-73
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record discloses, teaches or suggests the claimed invention. The previously cited Rutkowski et al. (US 7,367,077) and Mina (GB 2117078) each teach that their respective cable carriers and input components rotate coaxially. In each of Rutkowski et al. and Mina, the input component and cable carrier are rotatable together, not independently. Previously cited Lokkinen (US 8,646,143) and Hall (US 1,538,698) do not describe a cable carrier mounted about a first longitudinal axis within the interior region, wherein a drum housing includes a front wall, a rear wall spaced from the front wall and a generally circumferential side wall extending between the front and rear walls containing the cable carrier within an interior region of the drum housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg